Citation Nr: 1130151	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  09-40 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total rating for individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from August 1945 to August 1946, and from August 1950 to August 1951.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claim for a TDIU.

Please note this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2010).


FINDINGS OF FACT

The Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation, including a sedentary occupation, consistent with his education and occupational background.


CONCLUSION OF LAW

The criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.3, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim of entitlement to a TDIU, as the benefit sought on appeal is being granted in full, as discussed below, the Board finds that any error related to the Veterans Claims Assistance Act of 2000 (VCAA) (Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009)) on this claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Therefore, there is no need to engage in any analysis with respect to whether the notice requirements of the VCAA or whether VA's duty to assist the Veteran in the development of his claim have been satisfied.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2010).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disability if the service-connected disability is rated at 60 percent or more or, if there are two or more service-connected disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

A claim for a total disability rating based upon individual unemployability, "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).

The Veteran is presently service connected for residuals of a cold injury to his left foot (rated 30 percent disabling), residuals of a cold injury to his right foot (rated 30 percent disabling), residuals of a cold injury to his left hand (rated 30 percent disabling), residuals of a cold injury to his right hand (rated 30 percent disabling), residuals of a cold injury to his left ear with scar (rated 20 percent disabling), residuals of a cold injury to his right ear (rated 10 percent disabling), bilateral hearing loss (rated 10 percent disabling), and tinnitus (rated 10 percent disabling).  With application of the bilateral factor, 38 C.F.R. § 4.26 (2010) for his disabled paired extremities, these service-connected disabilities produce a combined rating of 90 percent.  

He accordingly meets the schedular criteria for a TDIU, and the Board's consideration thus turns to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his multiple service-connected disabilities.

The Board notes that the Veteran's claims file indicates that he has a high school diploma and that he was employed by VA as a claims "expediter" between his two periods of active duty in 1946 - 1950.  During active duty he served as a gunner aboard a warship in the United States Navy.  After his separation from his second period of active duty in August 1951, he was a civilian employee of the Army Corps of Engineers, working as a realty specialist for approximately 30 years, before retiring in 1982.  Thereafter, he did not work again until 2005, when he took a part-time job in retail sales from November 2005 to April 2006.  The Veteran's formal claim for a TDIU was received by VA in June 2008.

VA medical records addressing the impact of the Veteran's service-connected disabilities on his employability consist of medical opinions obtained on compensation examinations conducted in July 2009 and January 2011.  The relevant excerpts of these opinions are presented below.

The report of a July 2009 VA examination of the Veteran's hands shows a diagnosis of arthritis associated with his service-connected bilateral cold injury residuals, and subjective complaints of joint stiffness, pain, discomfort, and cold sensitization.  

A January 2011 opinion addressing the effects of the Veteran's bilateral foot disability on his employability states as follows:

The veteran is unemployable doing sales work, as he has very painful feet.  He states that the longest that he can stand is 15 minutes at a time, and the furthest that he can walk is 1 mile.  His inability to stand for over 15 minutes because of painful feet severely limits him to the type of work he can do.  It is, therefore, the opinion of this examiner that it is at least as likely as not that his painful feet are at least as likely as not secondary to [service-connected] cold exposure, and it is at least as likely as not at least part of the reason he cannot do sales work and thus, he is unemployable.  It is however, reasonable for this Veteran to do sedentary work.

In a January 2011 opinion addressing the occupational impact of the Veteran's compensably disabling bilateral hearing loss and tinnitus (which is in compliance with the holding of the United States Court of Appeals for Veterans Claims in Martinak v. Nicholson, 21 Vet. App. 447 (2007)), the examiner stated that these audiological disabilities imposed significant adverse effects on the Veteran's occupational capacity because they would make it difficult for him to follow spoken instructions.  Additionally, his ability to safely operate a motor vehicle would be adversely impacted by his difficulty hearing auditory warning signals.  

On review of the clinical record discussed above, the Board finds that the evidence is somewhat lacking in that the actual occupational impact of the bilateral cold injuries to the Veteran's hands is not discussed.  Furthermore, as correctly raised by the Veteran's representative in his May 2011 brief on appeal, the VA examiner who presented the January 2011 opinion regarding the Veteran's capacity for sedentary employment did not include discussion of his education and skill level, and the Board finds the opinion in this regard to be conclusory and unaccompanied by any supportive rationale.  The Board also notes that the examiner had only considered the Veteran's feet and not his other service-connected disabilities in arriving at this assessment that the Veteran was capable of sedentary employment.  As such, the opinion is inadequate for resolving the issue regarding their impact on his sedentary employment capacity.  However, this evidentiary inadequacy aside, the Board finds that there is sufficient evidence for the Board, as finder of fact, to make its own factual determination regarding the Veteran's capacity to engage in gainful sedentary work.  The clinical evidence indicates that the Veteran is no longer capable of working in sales because of his bilateral foot pain, which renders him unable to stand for prolonged periods of time.  His educational level is that of a high school graduate, and his post-service career was primarily in realty.  His hearing loss and tinnitus are judged to have a significant adverse impact on his occupational capacity because they make it difficult for the Veteran to hear spoken instructions and also affect his ability to safely operate a motor vehicle because of his diminished capacity to hear warning signals.  The clinical evidence indicates that each hand, which is individually rated 30 percent disabling, is impaired by arthritis, joint stiffness, pain, discomfort, and cold sensitization attributable to his service-connected cold injuries.  The evidence indicates that his individual occupational training, education, and skill level is for a sedentary desk job in realty, which may also involve driving an automobile to commute to and from work and to transport himself out to real property sites to physically inspect them.  The present-day reality of employment in the realty trade entails extensive use of telephones (landline and cellphones) and computers.  As the clinical evidence reasonably indicates that the Veteran's ability to use a computer keyboard is likely to be significantly impaired by his bilateral hand disability, and as it also supports the finding that his hearing loss and tinnitus would adversely impair his ability to effectively converse with others on a telephone and safely operate a motor vehicle, the Board concludes that the balance of the evidence is in relative equipoise with respect to the question of whether or not the Veteran can pursue gainful employment in a sedentary occupation commensurate with his training, work experiences, skills, and education.  Thus, resolving all doubt in the Veteran's favor, the Board finds that his service-connected disabilities render him unemployable as he is unable to secure or follow a substantially gainful occupation, including a sedentary occupation, consistent with his education level (i.e., high school diploma) and occupational background (i.e., a realty specialist).  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the criteria for a TDIU are met and the appeal is therefore granted.  


ORDER

The claim of entitlement to a TDIU is granted, subject to controlling regulations applicable to the payment of monetary benefits.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


